Exhibit 15.1 ACKNOWLEDGMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM December 23, 2014 The Board of Directors Barnes & Noble, Inc. New York, New York We are aware of the incorporation by reference in the Registration Statement (Form S-3) of Barnes & Noble, Inc. for the registration of3,340,217 shares of its common stock of our reports dated September 9, 2014 and December 9, 2014 relating to the unaudited consolidated interim financial statements of Barnes & Noble, Inc. that are included in its Forms 10-Q for the quarters ended August 2, 2014 and November 1, 2014. /s/ Ernst & Young LLP New York, New York
